On Motion to'Dismiss.
The opinion of the court was delivered by
McEnery, J.
This is an appeal taken from a judgment forfeiting an appearance bond, and is" therefore a proceeding in a criminal case.
The order of appeal was granted and the appeal taken after the adjournment of the court which rendered the judgment forfeiting the bond.
The principle is now well established that an appeal from a judgment forfeiting a bond must be taken at the term of court in which the judgment was rendered. It' will be dismissed if taken after the term of the court which rendered it. State vs. Joseph, 38 An. 33.
The appeal is made returnable at Monroe, the second Monday of June, 1893.
This error in the order is imputable to the appellant, as the return day was made at his suggestion. This also is a sufficient ground for the dismissal of the appeal. State vs. Jenkins, 36 An. 865; 38 An. 33; 38 An. 363.
The appeal is dismissed.